Per Curiam.
By the record in this case it appears that the action was commenced in the district court in October, 1887, by the filing of the complaint and summons. In November and December of the same year the demurrer to the amended complaint was sustained, and plaintiff electing to abide by its complaint, the action was dismissed. Plaintiff now seeks to review such judgment of dismissal by appeal to this court. By the act of April 23, 1885, appeals might be taken in cases like this. But since August 1,1887, *593appeals to this court are allowable only when the judgment “ shall amount, exclusive of costs, to the sum of $100, or relate to a franchise or freehold.” Code, § 388. Hence, this court is without jurisdiction to entertain this appeal. This has been repeatedly decided even in cases where the defendant has joined in error. The infirmity of the present proceeding in this court, being jurisdictional, cannot be waived or cured by consent of parties. The appeal is accordingly dismissed. See Crane v. Farmer, 14 Colo. 294, and cases there cited; also, Meyer v. Brophy, ante, p. 572.

Appeal dismissed.